      Case 3:17-cr-03856-JAH Document 150 Filed 07/20/20 PageID.460 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                     Case No. 17cr3856-JAH

11                                    Plaintiff,
12   v.                                            ORDER GRANTING JOINT MOTION
                                                   TO CONTINUE DEFENDANT’S SELF-
13   JEAN LOUIS CONTRERAS,                         SURRENDER DATE FOR 60 DAYS [Doc.
14                                                 No. 149]
                                    Defendant.
15
16
17
18         Pending before the Court is the parties’ joint motion to continue Defendant Jean
19 Louis Contreras’ (“Defendant”) self-surrender date by 60 days. See Doc. No. 149.
20         Upon review of the motion and good cause appearing, the joint motion is
21 GRANTED. Defendant’s self-surrender date presently set for August 3, 2020, shall be
22 continued to October 2, 2020. All other conditions of release shall remain as previously set
23 by the Court.
24         IT IS SO ORDERED.
25
26 DATED: July 20, 2020
                                                   _________________________________
27
                                                   Hon. John A. Houston
28                                                 United States District Judge
